PER CURIAM.
Glynetta Dayberry, personal representative of Justin Todd Dayberry, deceased, appeals the district court’s1 award of *727$3,150 in attorney’s fees to the estate of deceased attorney Buddy Troxell, based on quantum meruit. After careful review, we conclude that the district court made no factual or legal mistakes, or any clear error of judgment in applying the relevant factors, and the award fell within the court’s range of discretion. See Pinfcham v. Camex, Inc., 84 F.3d 292, 294 (8th Cir. 1996) (per curiam) (standard of review); Pamida, Inc. v. E.S. Originals, Inc., 281 F.3d 726, 729 (8th Cir.2002) (defining abuse-of-discretion standard).
Accordingly, we affirm.

. The Honorable George Howard, Jr., United States District Judge for the Eastern District of Arkansas.